IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-58,971-05


MICHAEL WAYNE MCCOLLUM, Relator

v.

DISTRICT CLERK





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM FANNIN COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed two applications for a writs of habeas
corpus in the 336th Judicial District Court of Fannin County, that more than 35 days have elapsed,
and that the applications have not yet been forwarded to this Court.
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of
Fannin County, is ordered to file a response with this Court by submitting the record or records on
such habeas corpus application or applications, by submitting a copy of a timely filed order
designating issues to be investigated, McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992),
by submitting a statement indicating the nature of any application filed by Relator that was not filed
pursuant to Article 11.07, Section 3, of the Texas Code of Criminal Procedure, or by submitting a
statement that no application by Relator has been filed.  Such response shall be submitted within 30
days of the date of this order.  This application for a writ of mandamus is held in abeyance pending
compliance with this order.  

Filed September 20, 2006
Do not publish